Citation Nr: 1642809	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, in excess of 0 percent disabling prior to April 20, 2015, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for bilateral feet and toes disabilities, claimed as fungus condition, including as due to Agent Orange exposure.

3.  Entitlement to an effective date earlier than April 20, 2015, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

While the Veteran's claims were pending at the RO, the RO issued a rating decision in April 2015 that granted an increased rating to 10 percent for the service-connected bilateral hearing loss, effective from April 20, 2015; however, because the increased rating is not a complete grant of benefits on appeal, the issue of an increased rating for bilateral hearing loss remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The April 2015 rating decision also granted service connection for tinnitus with an evaluation of 10 percent effective April 20, 2015.  With respect to the grant of service connection, the Veteran disputed the effective date assigned for that award in May 2015.  To the extent the Veteran disagrees with the effective date assigned, the Board notes that a statement of the case (SOC) has not been issued to address that issue; therefore, the Board has taken jurisdiction of it (as indicated on the title page) for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2016 the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the electronic record.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional records; he subsequently submitted private treatment records.  There has been waiver of this additional evidence; however, upon remand, the AOJ should consider this evidence.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

The Board finds that additional evidentiary development is required before the Veteran's claims are adjudicated.

Bilateral Hearing Loss

In July 2016 the Veteran testified before the undersigned that since his bilateral hearing disability rating was increased to ten percent, his hearing worsened to the point where he stopped turning up the volume on things, and he was beginning to worry that he might be endangering his remaining hearing.  He also noted that in April 2016 he was fitted for new digital hearing aids by VA.  VA treatment records in April 2016 show the Veteran was eligible for updated hearing aid technology and was fitted for new hearing aids.

The Veteran maintains that his service-connected hearing loss is worse than what was shown at the time of his last VA examination in April 2015.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327 (a). 

Prior to the examination, up-to-date treatment records should be obtained.

Bilateral Feet and Toes

The Veteran also asserts that service connection is warranted for a bilateral feet and toes condition, including as secondary to exposure to Agent Orange.

Service personnel records show the Veteran served in Vietnam; exposure to Agent Orange is conceded.

Service treatment records show treatment for Athlete's foot in October 1970. 

VA and private treatment records are replete with diagnoses of tinea cruris and tinea
under axilla, peripheral vascular disease of the leg/foot with cellulitis and abscess of the toe, atherosclerosis of the extremities with gangrene, ulcer of other part of foot, onychocryptosis, dermatophytosis of nail, and osteomyelitis of the right great toe.

The Veteran was afforded an Agent Orange examination in September 2007 in which the examiner diagnosed, in pertinent part, onychomycosis.  The examiner stated that the Veteran did not have a diagnosis that could be attributed to Agent Orange exposure.

The Veteran was afforded a VA examination in November 2012 in which the examiner diagnosed ulceration right hallux and onychomycosis.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was a single episode of Athlete's foot reported in October 1970; there were no other episodes in service.  The examiner stated that there was currently no tinea pedis seen between the toes, valgus ulcer was treated with antibacterials, and there was no current antifungal prescription.  

Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a bilateral feet and toes disability other than a fungus condition, the issue of entitlement to service connection for a bilateral feet and toes disability, other than a fungus condition, is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a bilateral feet and toes disability, and the VA examiners did not address the etiology of all a bilateral feet and toes disabilities diagnosed during the pendency of this appeal.  Therefore, the issue must be remanded.

Effective Date for Tinnitus

As was noted in the introduction, an April 2015 rating decision granted service connection for tinnitus with an evaluation of 10 percent effective April 20, 2015.  The Veteran disputed the effective date assigned for that award in May 2015.  

As the AOJ has not issued an SOC in the aforementioned matter, it must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development of the issue of entitlement to service connection for a bilateral feet and toes disability, other than a fungus condition, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). 

2.  Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist.  For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim.

3.  After the completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of his service-connected bilateral hearing loss.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The electronic claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed. 

a. The examination must include at a minimum a Puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b. The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

4.  Return the record to the VA examiner who conducted the November 2012 VA examination regarding the Veteran's bilateral feet and toes claim.  The electronic claims file should be made available to and be reviewed by the examiner.  If the November 2012 VA examiner is not available, the claims file should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any bilateral feet and toes condition diagnosed during the pendency of the appeal, to specifically include tinea cruris and tinea under axilla, peripheral vascular disease of the leg/foot with cellulitis and abscess of the toe, atherosclerosis of the extremities with gangrene, ulcer of other part of foot, onychocryptosis, dermatophytosis of nail, osteomyelitis of the right great toe, and onychomycosis, are etiologically related to any incident of active duty service, to include the conceded exposure to Agent Orange and the in-service treatment for Athlete's foot in October 1970. 

A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

5.  Issue an appropriate SOC addressing the Veteran's claims of entitlement to an effective date earlier than April 20, 2015, for the award of service connection for tinnitus.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, the case should be returned to the Board.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






